                 Case 2:21-mj-30188-DUTY ECF No. 1, PageID.1
                                              AUSA:   DePorre Filed 04/22/21 Telephone:
                                                                               Page 1 of   5 766-5177
                                                                                        (810)
AO 91 (Rev. ) Criminal Complaint            Special Agent:           Sutara                       Telephone: (810) 341-5710

                                        UNITED STATES DISTRICT COURT
                                                                for the
                                                Eastern District of Michigan

United States of America                                                                Case: 2:21−mj−30188
   v.                                                                                   Assigned To : Unassigned
Robert Ryan Keener,                                                                     Assign. Date : 4/22/2021
                                                                           Case No.
                                                                                        Description: RE: ROBERT RYAN
                                                                                        KEENER (EOB)




                                                  CRIMINAL COMPLAINT

         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

         On or about the date(s) of                   April 20, 2021               in the county of            Genesee      in the
       Eastern           District of       Michigan         , the defendant(s) violated:
                  Code Section                                             Offense Description
18 U.S.C. § 922(g)(1)                                   Felon in possession of a firearm
18U.S.C. § 922(n)                                       Receiving a firearm while under indictment




         This criminal complaint is based on these facts:
I have probable cause to believe that on or about April 20, 2021, Ryan Keener knowing that he had a previous conviction
for a crime punishable by a term of imprisonment exceeding one year, knowingly possessed, in and affecting commerce, a
firearm in violation of 18 U.S.C. § 922(g)(1), and that Keener, knowing that he was under indictment for a crime
punishable for a term of imprisonment exceeding one year, willfully received a firearm which had been shipped and
transported in interstate commerce in violation of 18 U.S.C. § 922(n).



✔ Continued on the attached sheet.

                                                                                           Complainant’s signature

                                                                       Nathan Sutara, Special Agent, ATF
                                                                                            Printed name and title
6ZRUQWREHIRUHPHDQGVLJQHGLQP\SUHVHQFH
DQGRUE\UHOLDEOHHOHFWURQLFPHDQV

Date: April 22, 2021                                                                          Judge’s signature

City and state: Detroit, MI                                            David R. Grand, United States Magistrate Judge
                                                                                            Printed name and title
    Case 2:21-mj-30188-DUTY ECF No. 1, PageID.2 Filed 04/22/21 Page 2 of 5




                                        AFFIDAVIT

      I, Nathan Sutara, being duly sworn, depose and state the following:

                  INTRODUCTION AND AGENT BACKGROUND

      1.     I have been employed as a Special Agent (SA) with the Bureau of

Alcohol, Tobacco, Firearms, and Explosives (ATF) since May 2018. I am currently

assigned to the Detroit, Michigan Field Division, Flint Field Office. I am tasked with

investigating violations of firearms and narcotics laws. Before working with ATF, I

was employed by the Michigan Department of State Police (MSP) for approximately

5 years. I held several positions with MSP, including Detective/Trooper with the

Major Case Unit in Saginaw, Michigan. During this employment, I investigated

numerous incidents involving robberies, shootings, and homicides as well as

violations of state and federal firearms laws.

      2.     I make this affidavit based on my participation in this investigation,

including witness interviews by myself and/or other law enforcement agents,

communications with others who have personal knowledge of the events and

circumstances described herein, and information gained through my training and

experience. The information outlined below is provided for the limited purpose of

establishing probable cause and does not contain all details or all facts of which I am

aware relating to this investigation.



                                          1
   Case 2:21-mj-30188-DUTY ECF No. 1, PageID.3 Filed 04/22/21 Page 3 of 5




      3.       Based on the facts below, I have probable cause to believe that on April

20, 2021, Ryan Robert Keener (XX-XX-1983) knowing that he had a previous

conviction for a crime punishable by a term of imprisonment exceeding one year,

knowingly possessed, in and affecting commerce, a firearm in violation of 18 U.S.C.

§ 922(g)(1), and that Keener, knowing that he was under indictment for a crime

punishable for a term of imprisonment exceeding one year, willfully received a

firearm which had been shipped and transported in interstate commerce in violation

of 18 U.S.C. § 922(n).

                                   BACKGROUND

      4.       I, along with other law enforcement assigned to the ATF Flint

Field Office, am conducting an investigation of Ryan Robert Keener, a

convicted felon.

      5.       Prior to April 20, 2021, ATF personnel conducted a criminal

history check for Ryan Keener and observed that he had the following felony

convictions:

 convictions in the Genesee County Circuit Court in 2006 for

   delivery/manufacture of a controlled substance less than 50 grams and

   for possession of a controlled substance less than 25 grams;

 conviction in the Genesee County Circuit Court in 2014 for larceny

   from a person.
                                           2
   Case 2:21-mj-30188-DUTY ECF No. 1, PageID.4 Filed 04/22/21 Page 4 of 5




      6.    Keener is also currently charged in Genesee County Circuit Court case

number 20-046492 with possession of a controlled substance less than 25 grams,

which is an offense punishable by a term of imprisonment which exceeds one year.

Prior to April 20, 2021, Keener was arraigned on the case and had been advised of

the charges against him.

      7.    On April 20, 2021, ATF personnel were conducting surveillance at a

UPS facility in Flint, Michigan and observed Ryan Keener arrive at the location and

pick up a package. The package was addressed as follows:

                   Ship to:
                   Ryan Keener
                   810-223-3482
                   Michigan Armory LLC
                   8206 East Richfield Road
                   Davison, MI 48423

      8.    Inside the package were three firearms: two rifles and a semi-automatic

handgun. ATF personnel arrested Keener and Keener agreed to waive his Miranda

rights and spoke with ATF personnel. Keener stated that he had previously ordered

firearms online and he knew he was picking up firearms at the UPS facility. He also

admitted that he had used the package’s tracking number to track the package which

contained the firearms.

      9.    The three firearms were shipped from Maryland to Michigan and thus

travelled via interstate commerce.


                                        3
    Case 2:21-mj-30188-DUTY ECF No. 1, PageID.5 Filed 04/22/21 Page 5 of 5




                                  CONCLUSION

       10.       Based upon all of this information, probable cause exists that Ryan

Robert KEENER violated 18 U.S.C. §§ 922(g)(1) & 922(n).



                                                  Respectfully submitted,


                                                  Nathan Sutara
                                                  ATF Special Agent




Sworn to before me and signed in my presence and/or by reliable electronic means
on this 22nd day of April, 2021.



________________________________
David R. Grand
United States Magistrate Judge
April 22, 2021




                                              4
